Citation Nr: 1012665	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post right 
Achilles tendon repair, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to service connection for a stomach 
condition to include gastroesophageal reflux disease (GERD) 
and ulcers, secondary to medication used for service-
connected right ankle injury.  

3.  Entitlement to service connection for a lung condition, 
to include asthma and bronchitis, secondary to medication 
used for service-connected right ankle injury.

4.  Entitlement to service connection for a low back 
condition with radiculopathy, secondary to service-connected 
right ankle injury.  

5.  Entitlement to service connection for a neck and 
shoulder condition, secondary to service connected right 
ankle injury.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty for training from 
July 1984 to December 1984 and again from February 1987 to 
May 1987.  She also has additional Reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of service connection for a stomach condition to 
include GERD and ulcers, lung condition, to include asthma 
and bronchitis, secondary to medication used for service-
connected right ankle injury and service connection for low 
back condition with radiculopathy and neck and shoulder 
condition, secondary to service-connected right ankle injury 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

Status post right Achilles tendon repair is productive of 
tenderness, guarding of movement, and swelling; ankylosis in 
plantar flexion between 30 degrees and 40 degrees or in 
dorsiflexion between 0 degrees and 10 degrees is not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status 
post Achilles tendon repair is not approximated.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5270, 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts, in essence, that her status post right 
Achilles tendon repair is more severe than currently rated.  
She maintains that she has pain, difficulty walking, and 
cramping in her right Achilles tendon.  She states that this 
is a chronic condition.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The Veteran underwent VA examination in August 2006.  She 
stated that the residuals of the Veteran's status post right 
Achilles tendon repair had existed since August 1999.  She 
stated that her pain in the right extremity was a 10 when 
compared from 0 to 10.  Physical examination showed the 
Veteran's feet had abnormal weight bearing, tender 
callosities located at the superior and lateral aspects of 
the plantar surface and wore down on the soles of her feet.  
Her posture was within normal limits.  Gait was abnormal, 
antalgic, slow, and guarded.  She required crutches for 
ambulation because sometimes her pain was so great she 
needed assistance.  The right ankle showed signs of 
tenderness, guarding of movement and swelling of the lateral 
malleolus.  Examination did not show any deformity.  
Dorsiflexion was to 15 degrees and plantar flexion was 
25 degrees.  Normal dorsiflexion is to 20 degrees and normal 
plantar flexion is to 45 degrees.  See Plate II, 38 C.F.R. 
§ 4.71 (2009).  The Veteran's joint function was 
additionally limited after repetitive use by pain, lack of 
endurance and fatigue.  The joint function was not 
additionally limited by weakness and incoordination after 
repetitive use.  Right ankle x-ray findings were within 
normal limits.  

The Veteran underwent an additional VA examination in June 
2009.  She reported that her status post right Achilles 
tendon repair resulted in limited right ankle motion.  She 
complained of pain elicited by physical activity and stress.  
The pain was relieved by Ibuprofen and she stated she was 
able to function with medication.  She reported weakness, 
stiffness, heat, swelling, giving way, lack of endurance, 
locking, dislocation, and fatigability.  Physical 
examination revealed the Veteran's posture and gait were 
within normal limits.  She wore an ankle brace for 
ambulation.  She had pain during walking.  She did not 
require crutches, cane, corrective shoes, or a walker.  
Evaluation of the right ankle showed there was guarding of 
movement.  There were no signs of edema, effusion, weakness, 
redness, or heat.  There was no subluxation.  Dorsiflexion 
was to 20 degrees and plantar flexion was to 25 degrees.  
Right joint function was additionally limited after 
repetitive use by pain, fatigue, and lack of endurance.  The 
right joint function was not additionally limited after 
repetitive use by weakness and incoordination.  There was no 
additional limitation in degree.  The right ankle x-rays 
showed soft tissue swelling.  There was no evidence of 
fractures or dislocation.  There was no indication of a 
malunion to the os cacis or malunion of the astralgus on the 
right.  The effect of the Achilles condition on the 
Veteran's usual occupation was limited by walking, and 
physical activity.  

After a review of the record, the medical evidence of record 
does not show any signs of ankylosis, necessary for an 
increased rating.  Her range of motion revealed dorsiflexion 
of 20 degrees and plantar flexion of 25 degrees, showing no 
more than marked ankle limitation of motion, warranting 
20 percent, for which the Veteran is already rated.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) but finds that the evidence does not show that 
the Veteran's disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitating frequent periods of 
hospitalization, or otherwise rendering impractical the 
application of the regular schedular standards.  

The Veteran is employed and according to her June 2009 VA 
examination report, she goes to work everyday by sheer 
willpower, although she aches on the inside and outside.  
There is no evidence that she has been hospitalized during 
this appeals period as a result of her status post right 
Achilles repair.  Additionally, the schedular rating 
adequately reflects the schedular standards.  Moreover, any 
complaints that she indicates interferes with her employment 
relates to more than just her right Achilles repair.  
Therefore, the Board finds that referral for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

With respect to the Veteran's claims, the Board has also 
considered her statements that her disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  She is 
not, however, competent to identify a specific level of 
disability of her status post right Achilles repair-
according to the appropriate diagnostic code.  

Such competent evidence concerning the nature and extent of 
the Veteran's status post right Achilles repair has been 
provided by the medical personnel who have examined her 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluation.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (interest in the outcome of a 
proceeding may affect the credibility of testimony).  A 
thorough review of the record reflects that the Veteran's 
status post  right Achilles repair does not warrant can 
increased rating.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the U.S. Court of Appeals for Veterans Claims (Veterans 
Court) held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran received notice consistent with Dingess in 
July 2008.  Further, since the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot.  

As to VA's duty to assist, the Veteran was afforded VA 
examinations in August 2006 and June 2009.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

In sum, a rating in excess of 20 percent for the Veteran's 
status post right Achilles repair is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.





ORDER

An increased rating for status post right Achilles repair is 
denied.  



REMAND

The Veteran asserts that service connection is warranted for 
a stomach condition to include GERD and ulcer and a lung 
condition, to include asthma and bronchitis, all secondary 
to medication used for her service-connected right Achilles 
disability.  She also maintains that a low back condition 
with radiculopathy and a neck and shoulder condition are 
secondary to her service-connected right Achilles 
disability.  

At the outset, it is important to note that the Veteran 
states that she was given strong Ibuprofen drugs after her 
right Achilles repair and as a result, she developed a 
stomach condition to include GERD and ulcer and a lung 
condition to include asthma and bronchitis.  Although she 
has not submitted medical evidence to substantiate these 
claims, she is able to report symptoms because this requires 
only personal knowledge as it comes to her through her 
senses.  Layno, 6 Vet. App. at 470.  Although she has not 
presented medical evidence to prove these contentions, the 
Veteran does have the aforementioned disorders that she is 
claiming.  In determining whether the duty to assist 
requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Based on the elements set forth, the 
Veteran requires additional VA examination which addresses 
the Veteran's statements relative to the origin of her 
stomach and respiratory claims and whether they are 
secondary to the use of medication for her service-connected 
Achilles repair.  

Additionally, the Veteran further alleges that her low back 
condition and neck and shoulder condition, which originally 
occurred prior to service, was worsened by her right 
Achilles injury and surgery in 1999.  She also claims, in 
the alternative, that she initially injured her preexisting 
back and neck and shoulder conditions when she was injured 
in an automobile accident on her way to inactive duty for 
training in 1994.  The provisions of 38 C.F.R. § 3.6(e), 
indicate that any individual who is disabled or dies from an 
injury or covered disease incurred while preceding directly 
to or returning directly from such active duty training or 
inactive duty training shall be deemed to have been on 
active duty training or inactive duty training, as the case 
may be.  The Department of Veterans Affairs will determine 
whether such individual was so authorized or required to 
perform such duty, and whether the individual was disabled 
or died from the injury or covered disease so incurred.  In 
making such determinations, there shall be taken into 
consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased 
to perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  In her November 2006 notice of 
disagreement (NOD), she maintained that she was injured in 
the fall of 1994 on the way to duty on an icy and rainy 
Sunday morning.  She stated that she slid into a ramp, 
causing an impact to her neck, shoulder, back, and lower 
spine areas.  She stated that she was assisted by a SMJ 
Jordan's son, and a 911 emergency crew.  She was taken to 
the hospital and put on permanent profiles as a result of 
injuries sustained during the accident.  

There has been no determination made by VA as to whether 
injuries sustained, or aggravated, in 1994, were considered 
to have occurred during inactive duty training.  Further 
development should be performed in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate 
release of information from the 
Veteran, the RO/AMC should initiate 
a search of Reserve records and 
determine whether the Veteran was 
involved in an automobile accident 
in the fall of 1994 on the way to 
inactive duty training and 
sustained injuries requiring 
transport to the hospital as a 
result of this automobile accident.  
A determination should be made to 
determine if such an accident 
occurred, and whether it was 
considered to have occurred during 
inactive duty training.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine 
the etiology of the Veteran's 
claimed neck, shoulder, and low 
back conditions.  The claims folder 
and a copy of this remand will be 
reviewed by the examiner in 
conjunction with this examination, 
and the examiner must acknowledge 
such receipt and review in any 
report generated as a result of 
this examination.  All indicated 
studies should be made.  The 
examiner should opine whether it is 
at least as likely as not 
(50 percent or more probability) 
that the Veteran's neck, shoulder, 
and/or low back conditions are due 
to any incident during service, or 
occurred during inactive duty 
training in the fall of 1994 while 
at Ft.. McPherson.  The opinion 
must be based on a review of the 
entire claims file and contain a 
complete rationale.  

3.  Schedule the Veteran for a VA 
gastroenterology examination to 
determine the etiology of the 
Veteran's claimed stomach, GERD, 
and/or ulcer condition.  The claims 
folder and a copy of this remand 
will be reviewed by the examiner in 
conjunction with this examination, 
and the examiner must acknowledge 
such receipt and review in any 
report generated as a result of 
this examination.  All indicated 
studies should be made.  The 
examiner should opine whether it is 
at least as likely as not 
(50 percent or more probability) 
that the Veteran's stomach, GERD, 
and/or ulcer condition are due to 
(secondary) medications used in 
connection with her service-
connected right Achilles repair, or 
if the Veteran's stomach, GERD, 
and/or ulcer condition was 
aggravated by use of such 
medication.  The opinion must be 
based on a review of the entire 
claims file and contain a complete 
rationale.  

4.  Schedule the Veteran for a VA 
respiratory examination to 
determine the etiology of the 
Veteran's claimed lung condition to 
include asthma and/or bronchitis.  
The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.  All indicated 
studies should be made.  The 
examiner should opine whether it is 
at least as likely as not 
(50 percent or more probability) 
that the Veteran's lung condition, 
to include asthma and/or bronchitis 
are due to (secondary) or 
aggravated by medication used in 
connection with her service-
connected right Achilles repair.  
The opinion must be based on a 
review of the entire claims file 
and contain a complete rationale.  

5.  The Veteran is hereby notified 
that it is her responsibility to 
report for the examinations, to 
cooperate in the development of the 
claims, and that the consequences 
for failure to report for a VA 
examination without good cause may 
include denial of the claim.  See 
38 C.F.R. § 3.158, 38 C.F.R. 
§ 3.655 2009).  In the event that 
the Veteran does not report for the 
aforementioned examination(s), 
documentation should be obtained 
which shows that notice of the 
scheduled examination was sent to 
the last known address.  It should 
also be indicated whether any 
notice sent was returned as 
undeliverable.  

6.  Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for stomach condition to 
include GERD and ulcer, lung 
condition, to include asthma and 
bronchitis, and low back and neck 
and shoulder conditions.  The 
RO/AMC must ensure that all 
directed factual and medical 
development as noted above is 
completed.  In the event that the 
examination report does not contain 
sufficient detail, the RO/AMC must 
take any appropriate action by 
return of the report to the 
examiner for corrective action.  If 
the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, she and her 
representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets 
forth the applicable legal criteria 
pertinent to this appeal, to 
include the laws and regulations on 
service connection, and secondary 
service connection.  They should be 
given an opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


